[Cite as Orr v. Lazaroff, 2016-Ohio-3315.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



DARLLEL B. ORR                                     JUDGES:
                                                   Hon. Sheila G. Farmer, P. J.
        Petitioner                                 Hon. W. Scott Gwin, J.
                                                   Hon. John W. Wise, J.
-vs-
                                                   Case No. 15 CA 78
ALAN LAZAROFF, WARDEN

        Respondent                                 OPINION




CHARACTER OF PROCEEDING:                        Habeas Corpus



JUDGMENT:                                      Dismissed



DATE OF JUDGMENT ENTRY:                         June 8, 2016



APPEARANCES:

For Petitioner                                 For Respondent

DARLLEL B. ORR, PRO SE                         MICHAEL DEWINE
MANSFIELD CORR. INSTITUTION                    OHIO ATTORNEY GENERAL
Post Office Box 788                            JONATHAN R. KHOURI
Mansfield, Ohio 44901                          ASSISTANT ATTORNEY GENERAL
                                               150 East Gay Street, 16th Floor
                                               Columbus, Ohio 43215
Richland County, Case No. 15 CA 78                                                          2

Wise, J.

      {¶1}   Petitioner, Darllel B. Orr, has filed a petition for Writ of Habeas Corpus

alleging unlawful detention based upon the contention his constitutional rights were

violated due to a fabricated affidavit making the search warrant defective. Respondent

has filed a motion to dismiss for failing to comply with the procedural requirements for a

habeas corpus petition and for failure to state a claim upon which relief may be granted.

Petitioner has filed a motion for judgment on the pleadings.

      {¶2}   A review of the complaint reveals Petitioner has failed to attach the

necessary commitment papers in compliance with R.C. 2725.04(D).

      {¶3}   The Supreme Court has held failure to comply with this requirement is a

fatal defect which cannot be cured, “Such a failure is fatal to a petition for habeas corpus.”

State ex rel. Arroyo v. Sloan, 142 Ohio St.3d 541, 2015-Ohio-2081, 33 N.E.3d 56, 57, ¶

3 (2015).

      {¶4}   “[C]ommitment papers are necessary for a complete understanding of the

petition. Without them, the petition is fatally defective. When a petition is presented to a

court that does not comply with R.C. 2725.04(D), there is no showing of how the

commitment was procured and there is nothing before the court on which to make a

determined judgment except, of course, the bare allegations of petitioner's application.”

Bloss v. Rogers, 65 Ohio St.3d 145, 602 N.E.2d 602. See also, Boyd v. Money, 82 Ohio

St.3d 388, wherein the Supreme Court held, “Habeas corpus petitioner's failure to attach

pertinent commitment papers to his petition rendered petition fatally defective, and

petitioner's subsequent attachment of commitment papers to his post-judgment motion

did not cure the defect.” R.C. § 2725.04(D).
Richland County, Case No. 15 CA 78                                                        3


      {¶5}     Petitioner’s failure to attach all necessary commitment papers to his initial

petition is fatal, and the petition must be dismissed.

      {¶6}     For these reasons, Petitioner’s petition for writ of habeas corpus is

dismissed.


By: Wise, J.

Farmer, P. J., and

Gwin, J., concur.




JWW/d 0511